Exhibit 10.3

 

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

dated as of March 31, 2015

by and among

GODADDY, INC.,

DESERT NEWCO, LLC,

and each of the other parties signatory hereto

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

Definitions

     1   

SECTION 2.

 

Demand Registration

     6   

SECTION 3.

 

Company Registration

     10   

SECTION 4.

 

Holdback Agreement

     12   

SECTION 5.

 

Registration Procedures

     13   

SECTION 6.

 

Offering Procedures

     17   

SECTION 7.

 

Expenses

     18   

SECTION 8.

 

Exchange Registration

     18   

SECTION 9.

 

Indemnification

     19   

SECTION 10.

 

Underwritten Offerings

     23   

SECTION 11.

 

Information by Eligible Holders

     23   

SECTION 12.

 

Delay of Registration

     23   

SECTION 13.

 

Exchange Act Compliance

     23   

SECTION 14.

 

Termination of Registration Rights

     24   

SECTION 15.

 

Successors and Assigns; Third Party Beneficiaries

     24   

SECTION 16.

 

Assignment

     24   

SECTION 17.

 

Entire Agreement

     25   

SECTION 18.

 

Notices

     25   

SECTION 19.

 

Severability

     28   

SECTION 20.

 

Modifications; Amendments; Waivers

     29   

SECTION 21.

 

Counterparts

     29   

SECTION 22.

 

Headings; Exhibits

     29   

SECTION 23.

 

Governing Law

     29   

SECTION 24.

 

Waiver of Jury Trial; Consent to Jurisdiction

     29   

SECTION 25.

 

Mergers and Other Transactions Affecting Registrable Securities

     30   

 

-i-



--------------------------------------------------------------------------------

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of March 31,
2015 (this “Agreement”), is entered into by and among (i) GoDaddy, Inc., a
Delaware corporation (the “Company”), (ii) Desert Newco, LLC, a Delaware limited
liability company (“Desert Newco”), (iii) The Go Daddy Group, Inc. (“Holdings”),
(iv) Desert Newco Managers, LLC (“Employee Holdco”), (v) KKR 2006 GDG Blocker
L.P. (“KKR 2006 GDG”), KKR 2006 Fund (GDG) L.P., (“KKR 2006”), OPERF
Co-Investment LLC (“OPERF”), GDG Co-Invest Blocker, L.P. (“GDG Co-Invest”) and
KKR Partners III, L.P. (“KKR Partners III” and together with KKR 2006 GDG, KKR
2006, OPERF and GDG Co-Invest, “KKR”), (vi) SLP GD Investors, LLC (“SLP GD”),
SLP III Kingdom Feeder I, L.P. (“SLKF I”), Silver Lake Technology Investors III,
L.P., a Delaware limited partnership (“SLTI III”) and Silver Lake Partners III,
L.P. (“SLP III” and, together with SLP GD, SLKF I and SLTI III, “Silver Lake”
and, together with KKR, the “Sponsors”), (vii) TCV VII, L.P. (“TCV VII”), TCV
VII(A), L.P. (“TCV VII(A)”) and TCV Member Fund, L.P. (“TCVMF” and, together
with TCV VII and TCV VII(A), “TCV”), (viii) QCP Fund C LP and its related
persons listed on Annex I hereto (collectively, “Qatalyst”), (ix) WS Investment
Company, L.L.C. (2011A) (“WSGR,” and together with the Sponsors, TCV and
Qatalyst, the “Equity Investors”), and (x) the Exchange Registration Holders (as
defined herein) from time to time party hereto.

WHEREAS, Desert Newco, Holdings, and certain of the Equity Investors are parties
to that certain Registration Rights Agreement, dated as of December 16, 2011
(the “Original Registration Rights Agreement”), and certain of the parties
hereto are parties to that certain Reorganization Agreement, dated as of the
date hereof (the “Reorganization Agreement”); and

WHEREAS, it is a condition precedent to the consummation of the transactions
contemplated by the Reorganization Agreement that the Company, Desert Newco,
Holdings, Employee Holdco and the Equity Investors enter into this Agreement
setting forth certain rights of the Equity Holders (as defined below) and
amending and restating the Original Registration Rights Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the parties hereto hereby agree as follows:

SECTION 1. Definitions.

(a) In addition to the terms defined elsewhere in this Agreement, as used
herein, the following terms shall have the following respective meanings. Unless
the context otherwise requires, the singular shall include the plural and the
masculine gender shall include the feminine and neuter, and vice versa, and the
word “or” shall be inclusive.

“Affiliate” means, when used with reference to any specified Person, any other
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such specified
Person; provided that none of the Company nor any of its Subsidiaries shall be
deemed an Affiliate of any Equity Holder.

 

1



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company or any equivalent governing
board.

“Common Stock” means the Class A common stock of the Company (or any successor
of the Company by combination of shares, recapitalization, merger,
consolidation, or other reorganization) and any stock into which any such
Class A common stock shall have been changed or any stock resulting from any
reclassification of any such Class A common stock.

“Eligible Holders” means the Equity Holders and holders of Other Shares.

“Eligible Shares” means the Registrable Shares and the Other Shares.

“Equity Holders” means (i) Holdings and (ii) the Equity Investors, and (iii) any
Affiliate of Holdings, the Equity Investors or any third party, in each case to
whom Holdings or any Equity Investor has assigned its rights under this
Agreement in accordance with Section 16; provided that a Person shall cease to
be an Equity Holder at the time such Person ceases to hold Registrable Shares.

“Equity Holders’ Counsel” means the counsel selected to represent the Equity
Holders in any registration and/or offering pursuant to this Agreement by
(i) the Requesting Equity Holders in the case of a Demand Registration and any
offering effected pursuant to Section 2(c), (ii) the Initiating Equity Holders
in the case of a Takedown Demand or (iii) the Equity Holders (other than WSGR
and Qatalyst) holding a majority of Registrable Shares being registered and/or
sold (as applicable) in any other registration and/or offering, provided that
the other Equity Holders participating in any registration and/or offering may
select a separate counsel to represent them in connection with such registration
and/or offering.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the SEC promulgated
thereunder, all as the same shall be in effect from time to time.

“Exchange Registration Holders” means (i) the members of Employee Holdco and the
members of Desert Newco (other than Employee Holdco, Equity Holders, Pubco and
any subsidiary of Pubco) as of immediately prior to the consummation of the IPO,
and any Affiliate of any such member or any third party to whom any such member
has assigned its rights under this Agreement in accordance with Section 16 and
(ii) Employee Holdco for so long as Employee Holdco holds Paired Interests.

“Executive Committee” means the Executive Committee of the Company or, if such
committee does not exist, the Board or another duly authorized committee of the
Board.

“Group” means, with respect to any party hereto that is an Eligible Holder,
(i) such party, (ii) any Affiliate of any such party or its Affiliates, in each
case to whom such party or any of its Affiliates has assigned its rights under
this Agreement in accordance with Section 16; provided that a Person shall cease
to be a member of a Group (without affecting the status of any other members of
such Group) at the time such Person ceases to hold Registrable Shares.

 

2



--------------------------------------------------------------------------------

“IPO” means the first firm commitment underwritten public offering and sale of
equity securities of the Company for cash pursuant to an effective registration
statement (other than on Form S-4, S-8 or a comparable form).

“LLC Agreement” means the Third Amended and Restated Limited Liability Agreement
of Desert Newco, dated as of the date hereof (as amended and in effect from time
to time).

“Marketed Underwritten Takedown Offering” means an Underwritten Takedown
Offering involving a customary “road show” (including an “electronic road show”)
or other substantial marketing effort by the underwriters over a period of at
least 48 consecutive hours.

“Organizational Documents” means the Amended and Restated Certificate of
Incorporation and the Amended and Restated By-laws of the Company (each as
amended and in effect from time to time).

“Other Shares” means, at any time, those shares of Common Stock which do not
constitute Primary Shares or Registrable Shares and as to which the Company has
a contractual obligation, approved by the Executive Committee, to include such
shares in a registration statement under the Securities Act pursuant to the
provisions of this Agreement applicable to Other Shares.

“Overnight Underwritten Takedown Offering” means an Underwritten Takedown
Offering other than a Marketed Underwritten Takedown Offering.

“Paired Interest” has the meaning set forth in the LLC Agreement.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an incorporated or unincorporated association, a joint
venture, a joint stock company or any other entity or body.

“Primary Shares” means at any time the authorized but unissued shares of Common
Stock and shares of Common Stock held by the Company in its treasury.

“Registrable Shares” means (i) shares of Common Stock held by any member of the
Equity Investor Group or the Holdings Group (now owned or hereafter acquired)
including any Common Stock issued or issuable upon conversion or exchange of
other securities of the Company or its subsidiaries (including, for the
avoidance of doubt, any shares of Common Stock issuable upon exchange of Paired
Interests) and (ii) any equity securities of the Company issued or issuable with
respect to the securities referred to in clause (i) above by way of dividend,
distribution, split or combination of securities, or any recapitalization,
merger, consolidation or other reorganization; provided, however, that any
particular Registrable Shares shall cease to be Registrable Shares when (x) they
have been registered for sale under the Securities Act, the registration
statement in connection therewith has been declared effective and they have been
disposed of pursuant to such effective registration statement, (y) they have
been sold in compliance with Rule 144 following the consummation of the IPO or
(z) following the Restricted Period, they are able to be sold under Rule 144 of
the Securities Act (or any successor rule) in any and all three-month periods
without volume limitations or other restrictions,

 

3



--------------------------------------------------------------------------------

provided that this clause (z) will not cause shares of Common Stock held by the
KKR Group, the Silver Lake Group or the TCV Group to cease to be Registrable
Shares for so long as any other member of the KKR Group, the Silver Lake Group
or the TCV Group, respectively, continues to hold Registrable Shares.

“Restricted Period” has the meaning set forth in the LLC Agreement.

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto.

“Rule 145” means Rule 145 promulgated under the Securities Act or any successor
rule thereto.

“Rule 415” means Rule 415 promulgated under the Securities Act or any successor
rule thereto.

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.

“Shelf Participant” means any Eligible Holder listed as a potential selling
shareholder on a Form S-3 in connection with a Shelf Registration or any
Eligible Holder that could be added to such Shelf Registration without the need
for a post-effective amendment thereto or added by means of an automatic
post-effective amendment thereto.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

“Transfer” has the meaning set forth in the LLC Agreement.

“Underwritten Offering” means an offering of Common Stock or other equity
securities of the Company in which such securities are sold to an underwriter or
underwriters on a firm commitment basis for reoffering to the public.

“Underwritten Takedown Offering” means an Underwritten Offering pursuant to a
Takedown Demand.

“Units” has the meaning set forth in the LLC Agreement.

“WKSI” means a well-known seasoned issuer, as defined in the Rule 405 of the
Securities Act.

 

4



--------------------------------------------------------------------------------

(b) For all purposes of and under this Agreement, the following capitalized
terms shall have the respective meanings ascribed to them on the page of this
Agreement set forth opposite each such capitalized term below:

 

Affiliate

  3   

Assignee

  25   

Board

  3   

Common Stock

  3   

Company

  2   

Demand Registration

  7   

Desert Newco

  2   

Eligible Holders

  3   

Eligible Shares

  3   

Equity Holders

  3   

Equity Holders’ Counsel

  3   

Equity Investors

  2   

Exchange Act

  3   

Exchange Registration

  20   

Exchange Registration Statement

  20   

Executive Committee

  3   

FINRA

  16   

Form S-3

  7   

GDG Co-Invest

  2   

Group

  4   

Holdback Period

  13   

Holdings

  2   

Initiating Equity Holder

  10   

IPO

  4   

KKR

  2   

KKR 2006

  2   

KKR 2006 GDG

  2   

KKR Partners III

  2   

LLC Agreement

  4   

Marketed Underwritten Takedown Offering

  4   

OPERF

  2   

Organizational Documents

  4   

Original Registration Rights Agreement

  2   

Other Shares

  4   

Overnight Underwritten Takedown Offering

  4   

Agreement

  2   

Paired Interest

  4   

Person

  4   

Primary Shares

  4   

Qatalyst

  2   

Registrable Shares

  4   

Registration Expenses

  19   

Reorganization Agreement

  2   

Requesting Equity Holders

  6   

Restricted Period

  5   

Rights Termination Date

  25   

Rule 144

  5   

Rule 145

  5   

Rule 415

  5   

SEC

  5   

Securities Act

  5   

Shelf Participant

  5   

Shelf Registration

  8   

Silver Lake

  2   

SLKF I

  2   

SLP GD

  2   

SLP III

  2   

SLTI III

  2   

Sponsors

  2   

Takedown Demand

  10   

TCV

  2   

TCV VII

  2   

TCV VII(A)

  2   

TCVMF

  2   

Transfer

  5   

Underwritten Offering

  5   

Underwritten Takedown Offering

  5   

Units

  5   

WKSI

  5   

WSGR

  2   

 

 

5



--------------------------------------------------------------------------------

SECTION 2. Demand Registration.

(a) If the Company shall receive from any member of the Sponsor Group or from
any member of the Holdings Group, in each case holding Registrable Shares (the
“Requesting Equity Holders”) a written request that the Company effect a
registration with respect to all or a part of the Registrable Shares held by the
Requesting Equity Holders (a “Demand Registration”), then, unless the Requesting
Equity Holders have failed to receive any consent to Transfer such Registrable
Shares required under the LLC Agreement or the Stockholder Agreement (as defined
in the LLC Agreement), as applicable, the Company will:

(i) within ten (10) days after the date of such request, give written notice of
the proposed registration to all Equity Holders (other than the Requesting
Equity Holders) and the holders of Other Shares; and

(ii) use its reasonable best efforts to, as soon as practicable and in any event
within ninety (90) days, in the case of any registration of shares conducted on
a registration statement on Form S-1 under the Securities Act (or any comparable
or successor form or forms thereto) or within forty-five (45) days, in the case
of a registration of shares conducted on a registration statement on Form S-3
under the Securities Act (or any comparable or successor form or forms thereto,
a “Form S-3”), effect such registration (which shall, in the case of a secondary
offering, be on Form S-3 if the Company is qualified for registration on Form
S-3 at such time) (including, without limitation, the execution of an
undertaking to file post-effective amendments, appropriate qualifications under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act) as may be so
requested and as would permit or facilitate the sale and distribution of all of
such Registrable Shares as are specified in such request, together with all or
such portion of (A) the other Registrable Shares joining in such request as are
specified in a written request from any Equity Holder received by the Company,
(B) any Other Shares entitled to participate therein as are specified in a
written request from the holders of such Other Shares received by the Company,
and/or (C) any Primary Shares proposed to be included in such registration by
the Company by notice from the Company to the Requesting Equity Holders, in each
case within twenty (20) days after written notice from the Company is given
under Section 2(a)(i) above; provided that the Company shall not be obligated to
effect, or take any action to effect, any such registration pursuant to this
Section 2(a):

(1) In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act or
applicable rules or regulations thereunder;

(2) With respect to any particular Requesting Equity Holder, if all the
Registrable Shares proposed to be registered by such Requesting Equity Holder
and its Group pursuant to this Section 2(a) could be sold within ninety
(90) days pursuant to Rule 144 or Rule 145;

(3) If the Company shall furnish to the Requesting Equity Holders a certificate
signed by the Chief Executive Officer (or other authorized officer) of the
Company stating that in the good faith judgment of the Executive Committee it
would be detrimental to the Company or its stockholders for a registration
statement to be filed in the near future, in which case the Company’s obligation
to use its reasonable best efforts to comply with this Section 2(a), and its
related obligations under Section 5,

 

6



--------------------------------------------------------------------------------

shall be deferred for a period not to exceed ninety (90) days from the date of
receipt of written request from the Requesting Equity Holders (provided that the
Company shall only be permitted one deferral pursuant to this
Section 2(a)(ii)(3) or Section 2(b) in any twelve-month period) and each
Eligible Holder shall keep confidential the fact that such a deferral is in
effect, as well as the certificate referred to above and its contents, unless
and until otherwise notified by the Company, except (A) for disclosure to such
Eligible Holder’s employees, officers, directors, agents, legal counsel,
accountants, auditors and other professional representatives and advisers who
reasonably need to know such information solely for purposes of assisting the
Eligible Holder with respect to its investment in Common Stock or Units and
agree to keep it confidential, (B) for disclosures to the extent required in
order to comply with reporting obligations to its limited partners or other
direct or indirect investors who have agreed to keep such information
confidential, (C) if and to the extent such matters are publicly disclosed by
the Company or any of its subsidiaries or any other Person (except to the extent
that such other Person learned of such confidential information as a result of
disclosure by the Eligible Holder in violation of this Agreement) that, to the
knowledge of such Eligible Holder after inquiry, was not subject to a similar
obligation or duty of confidentiality to the Company and its subsidiaries and
(D) as required by law, rule or regulation (provided that the Eligible Holder
gives prompt notice of such use in writing, to the extent permitted by law, rule
or regulation, and reasonably cooperates with the Company should the Company, at
the Company’s sole expense, desire to seek a protective order or other
appropriate remedy to protect the confidentiality of such confidential
information prior to disclosure); or

(4) If the Requesting Equity Holders propose to register Registrable Shares at
an expected offering price of less than $50,000,000 (net of Registration
Expenses) in the aggregate; provided that this clause (4) shall not apply to a
Shelf Registration covering an unspecified number of shares in accordance with
Section 2(b).

Subject to the provisions of Section 2(c) below, the Company may, in its sole
discretion, include Other Shares in the registration statement filed pursuant to
the request of the Requesting Equity Holders pursuant to this Section 2(a).

(b) Shelf Registration. At any time and from time to time when the Company is
eligible to utilize Form S-3 to sell shares in a secondary offering on a delayed
or continuous basis in accordance with Rule 415 (a “Shelf Registration”), any
demand made pursuant to Section 2(a) may, at the option of the Requesting Equity
Holders, be a demand for a Shelf Registration; provided that no more than two
demands for Shelf Registration may be made in any 12 month period by any member
of the KKR Group, the Silver Lake Group or the Holdings Group, respectively. For
the avoidance of doubt, the rights of Eligible Holders to receive notice of any
Demand Registration and to include Eligible Shares in any such Demand
Registration

 

7



--------------------------------------------------------------------------------

pursuant to Section 2(a) hereof shall apply in connection with any such Shelf
Registration. If at the time of such request the Company is a WKSI, (x) if the
Company so elects, such Shelf Registration may also cover an unspecified number
of shares to be sold by the Company, and (y) if the Requesting Equity Holders so
elect, such Shelf Registration may cover an unspecified number of shares to be
sold by the Equity Holders. The Company may suspend the use of any effective
Shelf Registration by written notice to the holders of Registrable Shares listed
as potential selling shareholders therein under the circumstances, for the
period and subject to the limitations set forth in Section 2(a)(ii)(3).

(c) Underwriting. In the case of any offering made in accordance with
Section 2(a), other than an offering made pursuant to a Takedown Demand:

(i) if the Requesting Equity Holders intend to distribute the Registrable Shares
by means of an Underwritten Offering, they shall so advise the Company as a part
of its request made pursuant to Section 2(a) and the managing underwriter for
such Underwritten Offering shall be chosen by the holders of a majority in
aggregate amount of the Registrable Shares (x) being registered by members of
the Sponsor Group, in the case of an offering pursuant to a Demand Registration
where any member of the Sponsor Group is the Requesting Equity Holder or (y) in
any other case, being registered by all Equity Holders, and in each case, with
the consent of the Company, which consent shall not be unreasonably withheld,
delayed or conditioned. If the holders of Other Shares request inclusion of such
shares, the Equity Holders agree that the Company may include such shares in the
Underwritten Offering so long as such holders agree to be bound by the
applicable provisions of this Section 2. The Requesting Equity Holders and the
Company shall (together with all other Eligible Holders proposing to distribute
their Eligible Shares through such Underwritten Offering) enter into an
underwriting agreement in customary form and reasonably acceptable to the
Company with the underwriter or underwriters. Notwithstanding any other
provision of this Section 2, if the managing underwriter selected as provided in
this Section 2(c) determines that marketing factors require a limitation on the
number of shares to be underwritten in such Underwritten Offering, the managing
underwriter may limit the number of shares proposed to be included in such
registration and Underwritten Offering as follows:

(1) first, the Primary Shares shall be excluded from such registration to the
extent so required by such limitation;

(2) second, to the extent further limitation is required by the managing
underwriter, the Other Shares shall be excluded from such registration to the
extent so required by such limitation such that the number of shares to be
included by such holders of Other Shares shall be determined on a pro rata basis
based upon the aggregate number of Other Shares held by each such holder seeking
registration; and

(3) third, to the extent further limitation is required by the managing
underwriter, the remaining Registrable Shares held by Equity Holders shall be
excluded from such registration to the extent so required by such limitation
such that the

 

8



--------------------------------------------------------------------------------

number of Registrable Shares held by Equity Holders to be included in the
offering shall be determined on a pro rata basis based upon the aggregate number
of Registrable Shares held by each Equity Holder seeking registration.

(ii) No Other Shares, Primary Shares or Registrable Shares excluded from the
Underwritten Offering by reason of the underwriter’s marketing limitation shall
be included in such Underwritten Offering, and any Eligible Holder who has
requested inclusion in such Underwritten Offering as provided above (including
the Requesting Equity Holders) may elect to withdraw therefrom at any time prior
to the effectiveness of such registration statement by written notice to the
Company, the managing underwriter and the Requesting Equity Holders; provided
that, if the underwriters’ counsel reasonably determines that such withdrawal
would materially delay the registration or require a recirculation of the
prospectus, then no Eligible Holder shall have the right to withdraw unless the
Requesting Equity Holders have elected to withdraw.

(d) Shelf Takedowns. At any time when a Shelf Registration statement is
effective and its use has not been suspended by the Company pursuant to
Section 2(b), upon the demand (a “Takedown Demand”) by any member of the KKR
Group, the Silver Lake Group or the Holdings Group that is a Shelf Participant
holding Registrable Shares at such time (the “Initiating Equity Holder”), the
Company will facilitate in the manner described in this Agreement a “takedown”
of shares off of such Shelf Registration; provided that (i) each of the KKR
Group, the Silver Lake Group and the Holdings Group shall have the right to make
no more than two Takedown Demands, in each case, in any twelve (12) month
period; (ii) the Company shall not be obligated to effect a Marketed
Underwritten Takedown Offering unless the shares requested to be sold in such
offering have an aggregate market value (based on the most recent closing price
of the Common Stock at the time of the demand) of at least $25,000,000 (net of
Registration Expenses); and (iii) the Company will provide (x) in connection
with any Overnight Underwritten Takedown Offering at least two (2) business days
notice to any Equity Investor (other than the Initiating Equity Holder) that is
a Shelf Participant, and (y) in connection with any Marketed Underwritten
Takedown Offering, at least five (5) business days notice to any Eligible Holder
(other than the Initiating Equity Holder) that is a Shelf Participant entitled
to participate therein. If any Shelf Participants entitled to receive a notice
pursuant to clause (iii) of the preceding sentence request inclusion of their
Eligible Shares (by notice to the Company, which notice must be received by the
Company no later than (A) in the case of an Overnight Underwritten Takedown
Offering, the business day following the date notice is given to such
participant or (B) in the case of a Marketed Underwritten Takedown Offering,
three (3) calendar days following the date notice is given to such participant)
the Company shall include such shares in the Underwritten Takedown Offering so
long as such participants agree to be bound by the applicable provisions of this
Section 2; provided that (1) the Initiating Equity Holder shall maintain the
right to select the managing underwriter for such offering (with the consent of
the Company, which consent shall not be unreasonably withheld, delayed or
conditioned) and (2) if such managing underwriter determines that marketing
factors require a limitation on the number of shares to be underwritten, the
managing underwriter may limit the number of shares proposed to be included in
such offering such that the number of Eligible Shares to be included shall be
determined in the manner set forth in Section 2(c). The Shelf Participants
participating in such offering and the Company shall enter into an underwriting

 

9



--------------------------------------------------------------------------------

agreement in customary form with the underwriter or underwriters of such
offering. Any Shelf Participant who has requested inclusion in such Underwritten
Takedown Offering as provided above (including the Initiating Equity Holder) may
elect to withdraw therefrom at any time prior to the consummation of the
takedown by written notice to the Company, the managing underwriter and the
Initiating Equity Holder; provided that, if the underwriters’ counsel reasonably
determines that such withdrawal would require a recirculation of the prospectus,
then no Eligible Holder shall have the right to withdraw unless the Initiating
Equity Holder has elected to withdraw.

(e) Effective Registration Statement. Should a Takedown Demand not be
consummated due to the failure of the Initiating Equity Holder to perform its
obligations under this Agreement, or in the event the Initiating Equity Holder
withdraws or does not pursue the offering contemplated by the Shelf Takedown
request as provided for in Section 2(d) above, then such Takedown Demand shall
be deemed to have been effected for purposes of clause (i) of Section 2(d)
unless such offering does not proceed because (x) a material adverse change
occurred in the condition (financial or otherwise), business, assets,
properties, operations or results of operations of the Company and its
subsidiaries taken as a whole subsequent to the date of the delivery of the
Takedown Demand referred to in Section 2(d) above, (y) use of the Shelf
Registration was subsequently suspended by the Company as provided in
Section 2(b), or (z) the Shelf Registration statement did not remain
continuously effective until all the Registrable Shares subject to such Takedown
Demand were sold because (i) the Company was not in compliance in all material
respects with its obligations under this Agreement, or (ii) the Shelf
Registration was interfered with by any stop order, injunction, or other order
or requirement of the SEC or other governmental agency or court, in which event
such Takedown Demand shall not be deemed to have been effected for purposes of
clause (i) of Section 2(d).

(f) For avoidance of doubt, this Section 2 is subject in all respects to the
provisions of Article VIII of the LLC Agreement and Section 3.9 of the
Stockholder Agreement (as defined in the LLC Agreement), as applicable, and
nothing in this Section 2 shall limit or otherwise modify the provisions
thereof, including with respect to the limitations on Transfer set forth
therein.

SECTION 3. Company Registration.

(a) If the Company shall determine to register any Primary Shares or Other
Shares under the Securities Act, other than (A) in an IPO, (B) pursuant to a
registration statement on Form S-4 or S-8 (or such similar successor forms then
in effect under the Securities Act), (C) pursuant to a registration relating
solely to an offering and sale to employees, directors or consultants of the
Company or its subsidiaries pursuant to any employee stock plan or other benefit
plan arrangement, (D) pursuant to a registration relating to a Rule 145
transaction, (E) pursuant to a registration by which the Company is offering to
exchange its own securities for other securities (including pursuant to
Section 8), (F) pursuant to a registration statement relating solely to dividend
reinvestment or similar plans or (G) pursuant to a registration statement by
which only the initial purchasers and subsequent transferees of debt securities
of the Company or any of its subsidiaries that are convertible or exchangeable
for Common Stock and that are initially issued pursuant to an applicable
exemption from the registration requirements of the Securities Act may resell
such notes and sell the Common Stock into which such notes may be converted or
exchanged, then in each case, the Company will:

(i) promptly give to the Eligible Holders a written notice thereof (which shall
include a list of the jurisdictions in which the Company intends to attempt to
qualify such securities under the applicable blue sky or other state securities
laws and the number of securities intended to be disposed); and

 

10



--------------------------------------------------------------------------------

(ii) include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
Eligible Shares specified in a written request or requests by any Eligible
Holder (provided that such Eligible Holder has indicated within twenty (20) days
after written notice from the Company described in clause (i) above is given
that such Eligible Holder desires to sell Eligible Shares in the manner of
distribution proposed by the Company) except (x) as set forth in Section 3(b)
below and (y) during the Restricted Period, if no Eligible Holder that is a
member of the Sponsor Group has indicated within the allotted time period that
it desires to sell Registrable Shares in the manner of distribution proposed by
the Company.

(b) Underwriting. If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Eligible Holders as a part of the written notice given pursuant to
Section 3(a)(i). In such event, the right of each Eligible Holder to
registration pursuant to this Section 3(b) shall be conditioned upon such
Eligible Holder’s participation in such underwriting and the inclusion of such
Eligible Holder’s Registrable Shares in the underwriting to the extent provided
herein. The participating Eligible Holders shall (together with the Company and
the other stockholders distributing their securities through such underwriting)
enter into an underwriting agreement in customary form with the underwriter or
underwriters participating in the underwriting. Notwithstanding any other
provision of this Section 3, if the managing underwriter determines that
marketing factors require a limitation on the number of shares to be
underwritten, the managing underwriter may limit the number of Eligible Shares
proposed to be included in such registration and underwriting by excluding
Eligible Shares to the extent so required by such limitation such that the
number of Eligible Shares to be included by each Eligible Holder shall be
determined on a pro rata basis based upon the aggregate number of Eligible
Shares held by each such Eligible Holder; provided, that if the Company proposes
to use proceeds from the sale of any Primary Shares to repurchase Common Stock,
Units or Paired Interests from existing securityholders, then (1) if such
existing securityholders are Eligible Holders, such Primary Shares shall be
treated as Eligible Shares for the purpose of this sentence, and (2) such
existing securityholders are not Eligible Holders, such Primary Shares shall
excluded from the underwriting before any Eligible Shares are excluded from the
underwriting.

Any Eligible Holder or other stockholder may elect to withdraw from such
underwriting at any time prior to the consummation of the offering by written
notice to the Company and the underwriter. Any Eligible Shares or other
securities excluded or withdrawn from such underwriting shall be withdrawn from
such registration; provided that, if the underwriter’s counsel reasonably
determines that such withdrawal would materially delay the registration or

 

11



--------------------------------------------------------------------------------

require a recirculation of the prospectus, then the Eligible Holders shall have
no right to withdraw. In the event that any Eligible Holder has requested
inclusion of Eligible Shares in a Shelf Registration initiated by the Company,
such Eligible Holder shall have the right, but not the obligation, to
participate in any offering of the Company’s equity securities under such shelf
registration.

(c) For avoidance of doubt, this Section 3 is subject in all respects to the
provisions of Article VIII of the LLC Agreement and Section 3.9 of the
Stockholder Agreement (as defined in the LLC Agreement), as applicable, and
nothing in this Section 2 shall limit or otherwise modify the provisions
thereof, including with respect to the limitations on Transfer set forth
therein.

SECTION 4. Holdback Agreement.

(a) If requested by the managing underwriters of an Underwritten Offering
(including the IPO), neither the Eligible Holders nor the Company shall offer
for sale (including by short sale), grant any option for the purchase of, or
otherwise transfer (whether by actual disposition or effective economic
disposition due to cash settlement, derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Common Stock or otherwise), any equity securities (or interests therein) in
the Company without the prior written consent of the Company for a period
designated by the Company in writing to the Eligible Holders, which shall begin
(i) in the case of the IPO, on the date the Company first files a prospectus
that includes a price range in respect of the IPO, (ii) in the case of a
Takedown Demand, the earlier of the date of the underwriting agreement and the
commencement of marketing efforts or (iii) for any other offering, 7 days before
the effective date of the registration statement, and shall not last longer than
180 days following such effective date for the IPO and ninety (90) days
following such effective date for any offering thereafter, subject, in each
case, to reasonable extension as determined by the Company to the extent
necessary to avoid a blackout of research reports under applicable regulations
of FINRA (each such period, a “Holdback Period”); provided that except (x) in
the case of an IPO, no Holdback Period shall apply to any Equity Holder who is
not entitled to participate in an Underwritten Offering hereunder (disregarding
the effect of any underwriter cutbacks imposed on such Equity Holder) and (y) in
the case of an Overnight Underwritten Takedown Offering, no Holdback Period
shall apply to the TCV Group if no member of the TCV Group is participating in
such Overnight Underwritten Takedown Offering. Notwithstanding the foregoing,
the Company may effect a public sale or distribution of securities of the type
described above and during the periods described above if such sale or
distribution is made pursuant to Registrations on Form S-4 or S-8 or any
successor form to such Forms or as part of any Registration of securities for
offering and sale to employees, directors or consultants of the Company and its
Subsidiaries pursuant to any employee stock plan or other employee benefit plan
arrangement. If requested by the managing underwriter of any such offering and
subject to the approval of the Company, the Company and the Eligible Holders
shall execute a separate agreement to the foregoing effect. The Company and
Desert Newco may impose stop-transfer instructions with respect to the Common
Stock, Units or other securities subject to the foregoing restriction until the
end of the Holdback Period. Notwithstanding the foregoing, if the managing
underwriters in connection with any such offering waive all or any portion of
the Holdback Period with respect to any Eligible Holders, the

 

12



--------------------------------------------------------------------------------

Company, the Requesting Equity Holders or the Initiating Equity Holders, as
applicable, will use reasonable best efforts to cause such managing underwriters
to apply the same waiver to all other Eligible Holders. The obligations of any
person under this Section 4 are not in limitation of holdback or transfer
restrictions that may otherwise apply by virtue of any other agreement or
undertaking.

SECTION 5. Registration Procedures. If and whenever the Company is under an
obligation pursuant to the provisions of this Agreement to effect the
registration of any Eligible Shares, the Company shall, as expeditiously as
reasonably possible:

(a) prepare the required registration statement, including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a registration statement or prospectus (including a free
writing prospectus), or any amendments or supplements thereto, furnish to the
underwriters, if any, and the Equity Holders (other than WSGR and Qatalyst)
participating in such offering, if any, copies of all documents prepared to be
filed, which documents shall be subject to the review of such underwriters, such
Equity Holders and the Equity Holders’ Counsel;

(b) use its reasonable best efforts to cause a registration statement that
registers such Eligible Shares to become and remain effective for a period of
120 days (subject to any extension provided for in Section 5(c)) or until all of
such Eligible Shares have been disposed of (if earlier); provided, however, that
in the case of any Shelf Registration, the 120 day period shall be extended, if
necessary, to keep the registration statement effective until all such Eligible
Shares are sold;

(c) furnish, without charge, at least five (5) business days before filing a
registration statement that registers such Eligible Shares, a prospectus
relating thereto or any amendments or supplements relating to such a
registration statement or prospectus to the Equity Holders’ Counsel and fairly
consider such reasonable changes in any such documents prior to or after the
filing thereof as such Equity Holders’ Counsel may request;

(d) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
(i) reasonably requested by any Eligible Holder participating in such
registration (to the extent such request relates to information relating to such
Eligible Holder) (ii) necessary to keep such registration statement effective
for at least a period of 120 days or until all of such Eligible Shares have been
disposed of (if earlier) and to comply with the provisions of the Securities Act
with respect to the sale or other disposition of such Eligible Shares; provided,
however, that in the case of any Shelf Registration, such 120 day period shall
be extended, if necessary, to keep the registration statement effective until
all such Eligible Shares are sold, (iii) requested by the Eligible Holders (or
required in the case of a Shelf Registration unless the Company elects to
suspend use of such Registration Statement pursuant to Section 2(b)), so that
the prospectus used in connection with such registration shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing or (iv) requested jointly by the
managing underwriter or underwriters and the Requesting Equity Holders or the
Initiating Equity Holders,

 

13



--------------------------------------------------------------------------------

as applicable, relating to the plan of distribution therein; and, with respect
to a Shelf Registration, if during such period the Company ceases to be eligible
to continue such Shelf Registration on the original registration statement
(whether by virtue of ceasing to be eligible to use Form S-3, by virtue of
expiration of such registration statement pursuant to Rule 415(a)(5), or
otherwise), the Company shall register the applicable shares on a replacement
registration statement, which shall be on Form S-3 if the Company is then
eligible for such registration statement or, otherwise, on Form S-1, and shall
continue such Shelf Registration, and amend and supplement such replacement
registration statement from time to time, as required by this Agreement;

(e) notify the Equity Holders’ Counsel and each Equity Holder (other than WSGR
and Qatalyst) in writing (i) when the applicable registration statement or any
amendment thereto has been filed or becomes effective, and when any applicable
prospectus or any amendment or supplement thereto has been filed, (ii) of the
receipt by the Company of any notification with respect to any comments by the
SEC with respect to such registration statement or prospectus or any amendment
or supplement thereto or any request by the SEC for the amending or
supplementing thereof or for additional information with respect thereto,
(iii) of the receipt by the Company of any notification with respect to the
issuance by the SEC of any stop order suspending the effectiveness of such
registration statement or prospectus or any amendment or supplement thereto or
the initiation or threatening of any proceeding for that purpose, and (iv) of
the receipt by the Company of any notification with respect to the suspension of
the qualification of such Eligible Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purposes; and, upon
occurrence of any of the events mentioned in clauses (iii) and (iv) use its
reasonable best efforts to prevent the issuance of any stop order or obtain the
withdrawal thereof as soon as possible;

(f) use its reasonable best efforts to register or qualify such Eligible Shares
under such other securities or blue sky laws of such jurisdictions as the
Eligible Holders reasonably request and do any and all other acts and things
which may be reasonably necessary or advisable to enable the Eligible Holders to
consummate the disposition in such jurisdictions of the Eligible Shares owned by
the Equity Holders (other than WSGR and Qatalyst); provided, however, that the
Company will not be required to qualify to do business, subject itself to
taxation or consent to general service of process in any jurisdiction, unless
the Company is already subject to service in such jurisdiction and except as may
be required by the Securities Act;

(g) furnish to the Eligible Holders such number of copies of such registration
statement and of each amendment and supplement thereto (in each case, including
all exhibits), the prospectus, if any, contained in such registration statement
or other prospectus, including a preliminary prospectus or any free writing
prospectus, in conformity with the requirements of the Securities Act;

(h) without limiting Section 5(f) above, use its reasonable best efforts to
cause such Eligible Shares to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the Eligible Holders (to the
extent the Eligible Holders then hold such Eligible Shares) to consummate the
disposition of such Eligible Shares;

 

14



--------------------------------------------------------------------------------

(i) notify the Eligible Holders on a timely basis at any time when a prospectus
relating to such Eligible Shares is required to be delivered under the
Securities Act upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing;

(j) provide a transfer agent and registrar (which may be the same entity) for
such Eligible Shares and a CUSIP number for such Eligible Shares, in each case
no later than the effective date of such registration statement;

(k) use its reasonable best efforts to cause all such Eligible Shares registered
pursuant to this Agreement to be listed on any national securities exchange or
to be authorized for quotation on an automated quotation system on which any
shares of the Common Stock are listed or quoted, or, if the Common Stock is not
then listed or quoted, use its reasonable best efforts to list such Eligible
Shares on a national securities exchange, or to authorize them for quotation on
an automated quotation system;

(l) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of the registration statement or the use of any
preliminary or final prospectus;

(m) reasonably cooperate with each Eligible Holder and each underwriter, and
their respective counsel in connection with any filings required to be made with
the Financial Industry Regulatory Authority (“FINRA”), and any securities
exchange on which such Eligible Shares are traded or will be traded;

(n) take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, however, that to the extent that any prohibition is
applicable to the Company, the Company will take such action as is necessary to
make any such prohibition inapplicable;

(o) in the case of an offering pursuant to a registration that is not an
Underwritten Offering, cooperate with the sellers of Eligible Shares to
facilitate the timely preparation and delivery of certificates, to the extent
permitted by applicable law, not bearing any restrictive legends representing
the Eligible Shares to be sold, and cause such Eligible Shares to be issued in
such denominations and registered in such names in accordance with the
instructions of the sellers of Eligible Shares at least three (3) business days
prior to any sale of Eligible Shares and instruct any transfer agent and
registrar of Eligible Shares to release any stop transfer orders in respect
thereof;

(p) make such representations and warranties to the Eligible Holders
participating in such offering and the underwriters or agents, if any, in form,
substance and scope as are customarily made by issuers in secondary Underwritten
Offerings;

(q) obtain for delivery to the Eligible Holders participating in such offering
and to the underwriter or underwriters, if any, an opinion or opinions from
counsel for the

 

15



--------------------------------------------------------------------------------

Company dated the effective date of the registration statement or, in the event
of an Underwritten Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which opinions shall be
reasonably satisfactory to the Equity Holders (other than WSGR and Qatalyst) or
underwriters, as the case may be, and their respective counsel;

(r) make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by any Equity Holder (other than WSGR and Qatalyst), by
any underwriter participating in any disposition to be effected pursuant to such
registration statement and by any attorney, accountant or other agent retained
by such Equity Holders (including the Equity Holders’ Counsel) or any such
underwriter in connection with such registration statement (collectively,
“Representatives”), all pertinent financial and other records, pertinent
corporate documents and properties of the Company, and cause all of the
Company’s officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
available to discuss the business of the Company and to supply all information
reasonably requested by any such Person or its Representatives in connection
with such registration statement (“collectively, “Confidential Information”) as
shall be necessary to enable them to exercise their due diligence
responsibility; provided that any such Person or Representative gaining access
to Confidential Information pursuant to this Section 5(r) shall agree to hold in
strict confidence and shall not make any disclosure or use any Confidential
Information, unless (w) the release of such information is requested or required
by law or by deposition, interrogatory, requests for information or documents by
a governmental entity, subpoena or similar process (provided that such Person
shall give prompt and timely written notice prior to such release, to the extent
permitted by law, and shall reasonably cooperate with the Company should the
Company, at the Company’s sole expense, desire to seek a protective order prior
to disclosure), (x) such information is or becomes publicly known other than
through a breach of this or any other agreement of which such Person has
knowledge after inquiry, (y) such information is or becomes available to such
Person on a non-confidential basis from a source other than the Company who is
not known by such Person, after inquiry, to be prohibited or restricted from
disclosing such information to such Person by contractual, legal or fiduciary
obligation or (z) such information is independently developed by such Person
without the use of or access to any Confidential Information, and each Person
shall be responsible for any breach of the terms of this Section 5(r) by such
Person or its Representatives, and shall take all appropriate steps to safeguard
Confidential Information from disclosure, misuse, espionage, loss and theft; and

(s) provide and cause to be maintained a transfer agent and registrar for all
Eligible Shares covered by the applicable registration statement from and after
a date not later than the effective date of such registration statement.

Each Eligible Holder, upon receipt of any notice from the Company of any event
of the kind described in Section 5(i) hereof, shall forthwith discontinue
disposition of the Eligible Shares pursuant to the registration statement
covering such Eligible Shares until such holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 5(i) hereof (provided
that, in the case of a Shelf Registration, if such suspension lasts for longer
than ten (10) consecutive business days, it shall count as a suspension for
purposes of the limits set forth in Section 2(a)(ii)(3)), and, if so directed by
the Company, such Eligible Holder shall destroy all copies, other than permanent
file copies then in such holder’s possession, of the prospectus covering such
Eligible Shares at the time of receipt of such notice.

 

16



--------------------------------------------------------------------------------

If the disposition by any Eligible Holder of its securities is discontinued
pursuant to the foregoing sentence, the Company shall extend the period of
effectiveness of the registration statement by the number of days during the
period from and including the date of the giving of such notice to and including
the date when such Eligible Holder shall have received, in the case of
Section 5(e)(iv), notice from the Company that such stop order or suspension of
effectiveness is no longer in effect and, in the case of Section 5(i), copies of
the supplemented or amended prospectus contemplated by Section 5(i).

SECTION 6. Offering Procedures. If and whenever the Company is under an
obligation pursuant to the provisions of this Agreement to facilitate (x) an
Underwritten Offering pursuant to a Demand Registration or (y) an Underwritten
Takedown Offering (including a Marketed Underwritten Takedown Offering), the
Company shall, as expeditiously as practicable:

(a) use its reasonable best efforts to obtain, and to furnish to the Eligible
Holders and each underwriter, “cold comfort” letters from its independent
certified public accountants in customary form and at customary times and
covering matters of the type customarily covered by cold comfort letters;

(b) cooperate with the sellers of Eligible Shares and the managing underwriter
to facilitate the timely preparation and delivery of certificates, to the extent
permitted by applicable law, not bearing any restrictive legends representing
the Eligible Shares to be sold, and cause such Eligible Shares to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Eligible Shares to the underwriters;

(c) make reasonably available its employees and personnel for participation in
“road shows” and other marketing efforts and otherwise provide reasonable
assistance to the underwriters (taking into account the needs of the Company’s
businesses and the requirements of the marketing process) in the marketing of
Eligible Shares in such Underwritten Offering;

(d) if at any time the information conveyed to a purchaser at the time of sale
includes any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, promptly file with the
SEC such amendments or supplements to such information as may be necessary so
that the statements as so amended or supplemented will not, in light of the
circumstances, be misleading;

(e) execute an underwriting agreement in customary form and reasonably
acceptable to the Company; and

(f) subject to all the other provisions of this Agreement, use its reasonable
best efforts to take all other steps necessary or advisable to effect the sale
of such Eligible Shares contemplated hereby.

 

17



--------------------------------------------------------------------------------

SECTION 7. Expenses. All fees and expenses (other than underwriting discounts
and commissions relating to the Eligible Shares, as provided in this Section 7)
incurred by the Company in complying with Section 5 and Section 6, including
(i) all registration and filing fees, and any other fees and expenses associated
with filings required to be made with the SEC, FINRA and if applicable, the fees
and expenses of any “qualified independent underwriter,” as such term is defined
in FINRA Rule 5121 (or any successor provision), and of its counsel, (ii) all
fees and expenses in connection with compliance with any securities or “Blue
Sky” laws (including fees and disbursements of counsel for the underwriters in
connection with “Blue Sky” qualifications of the Eligible Shares), (iii) all
printing, duplicating, word processing, messenger, telephone, facsimile and
delivery expenses (including expenses of printing certificates for the Eligible
Shares in a form eligible for deposit with The Depository Trust Company and of
printing prospectuses), (iv) all fees and disbursements of counsel for the
Company and of all independent certified public accountants of the Company
(including the expenses of any special audit and cold comfort letters required
by or incident to such performance), (v) Securities Act liability insurance or
similar insurance if the Company so desires or the underwriters so require in
accordance with then-customary underwriting practice, (vi) all fees and expenses
incurred in connection with the listing of Eligible Shares on any securities
exchange or quotation of the Eligible Shares on any inter-dealer quotation
system, (vii) all applicable rating agency fees with respect to the Eligible
Shares, (viii) any reasonable fees and disbursements of underwriters customarily
paid by issuers or sellers of securities, (ix) all fees and expenses of any
special experts or other Persons retained by the Company in connection with any
registration, (x) all of the Company’s internal expenses (including all salaries
and expenses of its officers and employees performing legal or accounting
duties), (xi) all reasonable expenses related to the “road-show” for any
Underwritten Offering, including all travel, meals and lodging of Company
personnel or advisors to the Company (not including the underwriters and their
advisors), and (xiii) any other fees and disbursements customarily paid by the
issuers of securities shall, in all cases, be paid by the Company (collectively,
the “Registration Expenses”); provided, however, that all underwriting discounts
and commissions applicable to the Eligible Shares shall be borne by the Eligible
Holders selling such Eligible Shares, in proportion to the number of Eligible
Shares sold in the offering by each such Eligible Holder. In addition, in
connection with each registration or offering made pursuant to this Agreement,
the Company shall pay the reasonable fees and expenses of Equity Holders’
Counsel.

SECTION 8. Exchange Registration.

(a) The Company shall, at its sole expense, file and use reasonable best efforts
to effect no later than the first anniversary of the date of the closing of the
initial public offering and sale of Common Stock (as contemplated by the
Company’s Registration Statement on Form S-1 (File No. 333-196615)), but subject
to Section 8(c) below, a shelf registration statement on Form S-1 or such other
form under the Securities Act then available to the Company providing for the
exchange, from time to time, of all Paired Interests held by any Exchange
Registration Holder for shares of Common Stock pursuant to the Exchange
Agreement (the “Exchange Registration Statement”). Such registration pursuant to
this Section 8, including as amended, renewed or replaced as provided in
Section 8(b), is referred to herein as an “Exchange Registration.”

 

18



--------------------------------------------------------------------------------

(b) The Company shall use its reasonable best efforts to keep the Exchange
Registration Statement continuously effective under the Securities Act and
applicable state securities laws until the date as of which no Exchange
Registration Holder holds Paired Interests. The filing of the Exchange
Registration Statement will not affect the inclusion of any Registrable Shares
in any other registration statement hereunder. In addition, the Company shall
promptly amend, renew or replace, as necessary, any Exchange Registration
Statement that shall have expired or otherwise been deemed unusable and shall
use its reasonable best efforts to keep such amended, renewed or replaced
Exchange Registration Statement continuously effective under the Securities Act
and applicable state securities laws until the date as of which no Exchange
Registration Holder holds Paired Interests. For the avoidance of doubt, this
Section 8 shall not provide any Exchange Registration Holder the right to
request or participate in an offering under Section 2 or Section 3 or make any
exchange of Paired Interests that is prohibited by the Organizational Documents
or the LLC Agreement.

(c) With respect to any Exchange Registration Statement filed, or to be filed,
including any amendment, renewal or replacement thereof, pursuant to this
Section 8, if the Company shall furnish to the Exchange Registration Holders a
certificate signed by the Chief Executive Officer (or other authorized officer)
of the Company stating that in the good faith judgment of the Executive
Committee it would be detrimental to the Company or its stockholders for an
Exchange Registration Statement to be filed or used in the near future, in which
case the Company’s obligation under Sections 8(a) and 8(b) shall be deferred for
a period not to exceed one hundred and twenty (120) days (provided that the
Company shall only be permitted one deferral pursuant to this Section 8(c) in
any twelve-month period) and each Exchange Registration Holder shall keep
confidential the fact that such a deferral is in effect, as well as the
certificate referred to above and its contents, unless and until otherwise
notified by the Company, except (A) for disclosure to such Exchange Registration
Holder’s employees, officers, directors, agents, legal counsel, accountants,
auditors and other professional representatives and advisers who reasonably need
to know such information solely for purposes of assisting the Exchange
Registration Holder with respect to its investment in Common Stock or Units and
agree to keep it confidential, (B) for disclosures to the extent required in
order to comply with reporting obligations to its limited partners or other
direct or indirect investors who have agreed to keep such information
confidential, (C) if and to the extent such matters are publicly disclosed by
the Company or any of its subsidiaries and (D) as required by law, rule or
regulation (provided that the Exchange Registration Holder gives prompt notice
of such use in writing, to the extent permitted by law, rule or regulation, and
reasonably cooperates with the Company should the Company, at the Company’s sole
expense, desire to seek a protective order or other appropriate remedy to
protect the confidentiality of such confidential information prior to
disclosure). The Company shall notify the Exchange Registration Holders of the
expiration of any period during which it exercised its rights under this
Section 8(c).

SECTION 9. Indemnification.

(a) In connection with any registration of any Eligible Shares under the
Securities Act pursuant to this Agreement, the Company and Desert Newco, jointly
and severally, shall indemnify and hold harmless, to the fullest extent
permitted by law, each Eligible Holder, their respective directors, managers,
officers, fiduciaries, employees, stockholders,

 

19



--------------------------------------------------------------------------------

members or general or limited partners (and the directors, managers, officers,
employees and stockholders thereof), each underwriter, broker or any other
Person acting on behalf of each Eligible Holder and each other Person, if any,
who controls any of the foregoing Persons within the meaning of the Securities
Act from and against any and all losses, claims, damages or liabilities (or
actions in respect thereof), joint or several, and expenses reasonably incurred
(including reasonable fees of counsel and any amounts paid in any settlement
effected with the Company’s consent, which consent shall not be unreasonably
withheld, delayed or conditioned if such settlement is solely with respect to
monetary damages) to which any of the foregoing Persons may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) and expenses arise out of or are
based upon: (i) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement under which such securities were
registered under the Securities Act or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary, final or summary
prospectus or any amendment or supplement thereto, together with the documents
incorporated by reference therein, or any free writing prospectus utilized in
connection therewith, or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (iii) any untrue statement or alleged untrue statement of
a material fact in the information conveyed to any purchaser at the time of the
sale to such purchaser, or the omission or alleged omission to state therein a
material fact required to be stated therein in order to make the statements
therein not misleading, (iv) any violation by the Company of any federal, state
or common law rule or regulation applicable to the Company and relating to
action required of or inaction by the Company in connection with any such
registration (including any violation or alleged violation of state “blue sky”
laws) or (v) any failure to register or qualify Eligible Shares in any state
where the Company or its agents have affirmatively undertaken or agreed in
writing that the Company (the undertaking of any underwriter being attributed to
the Company) will undertake such registration or qualification on behalf of the
Eligible Holders (provided that in such instance the Company shall not be so
liable if it has undertaken its reasonable best efforts to so register or
qualify such Eligible Shares), and shall reimburse any such indemnified party
for any legal or other expenses reasonably incurred by any of them in connection
with investigating or defending any such loss, claim, damage, liability, action
or proceeding as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 9(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld, delayed or conditioned), and that the Company
shall not be liable to any such indemnified party in any such case to the extent
that any such loss, claim, damage, liability or action (including any legal or
other expenses incurred) arises out of or is based upon an untrue statement of a
material fact or allegedly untrue statement of a material fact or omission of a
material fact or alleged omission of a material fact made in said registration
statement, preliminary prospectus, final prospectus, amendment, supplement, free
writing prospectus or document incident to registration or qualification of any
Eligible Shares in reliance upon and in conformity with written information
furnished to the Company by such indemnified party, any Affiliate of such
indemnified party or their counsel specifically for use in the preparation
thereof. This indemnity shall be in addition to any liability the Company may
otherwise have. Such

 

20



--------------------------------------------------------------------------------

indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Eligible Holder or any indemnified party and shall
survive the transfer of such securities by such Eligible Holder. The Company
shall also indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers and directors and each Person who controls such Persons (within the
meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the indemnified parties.

(b) In connection with any registration of Eligible Shares under the Securities
Act pursuant to this Agreement, each holder of Eligible Shares shall severally
and not jointly indemnify and hold harmless (in the same manner and to the same
extent as set forth in Section 9(a)) to the fullest extent permitted by law the
Company, each director or manager of the Company, each officer of the Company
who shall sign such registration statement their respective directors, officers,
fiduciaries, employees, stockholders, members or general or limited partners
(and the directors, officers, employees and stockholders thereof), and each
Person who controls any of the foregoing Persons within the meaning of the
Securities Act with respect to any untrue statement of a material fact or
omission of a material fact required to be stated therein in order to make the
statements therein not misleading, from such registration statement, any
preliminary prospectus or final prospectus contained therein or otherwise filed
with the SEC, any amendment or supplement thereto, any free writing prospectus
utilized thereunder or any document incident to registration or qualification of
any Eligible Shares, but only if such statement or omission was made in reliance
upon and in conformity with written information furnished to the Company by such
holder specifically for use in connection with the preparation of such
registration statement, preliminary prospectus, final prospectus, amendment,
supplement or document; provided, however, that the indemnity agreement
contained in this Section 9(b) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Eligible Holder (which consent shall not be
unreasonably withheld, delayed or conditioned), and that the maximum amount of
liability in respect of such indemnification shall be limited, in the case of
each seller of Eligible Shares, to an amount equal to the net proceeds actually
received by such seller from the sale of Eligible Shares effected pursuant to
such registration giving rise to such loss, claim, damage, liability, action or
expense.

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding that may involve a claim referred to in the
preceding paragraphs of this Section 9, such indemnified party will give written
notice to the latter of the commencement of such action. The failure of any
indemnified party to notify an indemnifying party of any such action shall not
relieve the indemnifying party from any liability in respect of such action that
it may have to such indemnified party on account of this Section 9, except to
the extent the indemnifying party is materially prejudiced thereby. In case any
such action is brought against an indemnified party, the indemnifying party will
be entitled to participate in and to assume the defense thereof, jointly with
any other indemnifying party similarly notified to the extent that it may wish,
with counsel reasonably satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be responsible for
any legal or other expenses subsequently incurred by the indemnified party in
connection with the defense thereof other than

 

21



--------------------------------------------------------------------------------

reasonable costs of investigation; provided, however, that if (i) the
indemnifying party fails to take reasonable steps necessary to defend diligently
the action or proceeding within twenty (20) days after receiving notice from
such indemnified party; or (ii) counsel to an indemnified party shall have
reasonably concluded that there may be one or more legal or equitable defenses
available to such indemnified party which are additional to or conflict with
those available to the indemnifying party; or (iii) representation of both
parties by the same counsel is otherwise inappropriate under applicable
standards of professional conduct, then in any such case the indemnifying party
shall not have the right to assume the defense of such action on behalf of such
indemnified party (but shall have the right to participate therein with counsel
of its choice at its own expense) and such indemnifying party shall reimburse
such indemnified party and any Person controlling such indemnified party for the
reasonable fees and expenses of any counsel retained by the indemnified party
which is reasonably related to the matters covered by the indemnity agreement
provided in this Section 9. If the indemnifying party is not entitled to, or
elects not to, assume the defense of a claim, it will not be obligated to pay
the reasonable fees and expenses of more than one counsel with respect to such
claim.

(d) No indemnifying party shall, without the written consent of the indemnified
party (which consent shall not be unreasonably withheld, delayed or
conditioned), effect the settlement or compromise of, or consent to the entry of
any judgment with respect to, any pending or threatened action or claim in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (A) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim, and (B) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.

(e) If the indemnification provided for in this Section 9 is unavailable to or
is insufficient to hold harmless an indemnified party with respect to any loss,
claim, damage, liability, action or expense referred to herein, then the
indemnifying party shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage, liability, action or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the untrue or alleged untrue statements of a material fact or
omissions or alleged omissions to state a material fact which resulted in such
loss, claim, damage, liability, action or expense as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact required to be stated in
any communications in order to make the statements therein not misleading,
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties agree
that it would not be just and equitable if contribution pursuant hereto were
determined by pro rata allocation or by any other method or allocation which
does not take account of the equitable considerations referred to herein. No
Person guilty of fraudulent misrepresentation shall be entitled to contribution
from any Person who was not guilty of such fraudulent misrepresentation.
Notwithstanding anything in this Section 9(e) to the contrary, no Eligible
Holder shall be

 

22



--------------------------------------------------------------------------------

required to contribute any amount in excess of the proceeds (net of expenses and
underwriting discounts and commissions) received by such Eligible Holder from
the sale of the Registrable Shares in the offering to which the losses, claims,
damages, liabilities and expenses of the indemnified parties relate less the
amount of any indemnification payment made by such Eligible Holder pursuant to
Section 9(b).

SECTION 10. Underwritten Offerings. In the case of a registration pursuant to
Section 2 or Section 3 hereof, if the Company is entering into a customary
underwriting or similar agreement in connection therewith, all of the Eligible
Shares to be included in such registration shall be subject to such underwriting
agreement. To the extent required, the Eligible Holders shall enter into an
underwriting or similar agreement, which agreement may contain provisions
covering one or more issues addressed herein, and, in the case of any conflict
with the provisions hereof, the provisions contained in such underwriting or
similar agreement addressing such issue or issues shall control. In the case of
an Underwritten Offering under Section 2 hereof, the price, underwriting
discount and other financial terms for the Eligible Shares shall be determined
by the Requesting Equity Holders or the Initiating Equity Holders, as
applicable, in such Underwritten Offering.

SECTION 11. Information by Eligible Holders. Each Eligible Holder and, in the
case of Section 8, Exchange Registration Holder, shall furnish to the Company
such written information regarding such Eligible Holder and Exchange
Registration Holder, as applicable, and the distribution proposed by the
Eligible Holder as the Company may reasonably request in writing and as shall be
reasonably required in connection with any registration, qualification or
compliance referred to in this Agreement.

SECTION 12. Delay of Registration. No Eligible Holder or Exchange Registration
Holder shall have any right to obtain or seek an injunction restraining or
otherwise delaying any such registration as the result of any controversy that
might arise with respect to the interpretation or implementation of this
Agreement.

SECTION 13. Exchange Act Compliance. With a view to making available the
benefits of certain rules and regulations of the SEC which may permit the sale
of restricted securities to the public without registration, the Company agrees
to:

(a) make and keep public information available as those terms are understood and
defined in Rule 144, at all times from and after ninety (90) days following the
effective date of the registration statement with respect to the IPO;

(b) use its reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act at any time after it has become subject to such reporting
requirements; and

(c) so long as the Eligible Holders own any Registrable Shares, furnish to the
Eligible Holders upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time from and
after ninety (90) days following the effective date of the registration
statement with respect to the IPO), and of the Securities Act and the Exchange
Act (at any time after it has become subject to such reporting requirements), a

 

23



--------------------------------------------------------------------------------

copy of the most recent annual or quarterly report of the Company, and such
other reports and documents so filed as an Eligible Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing such
Eligible Holder to sell any such securities without registration.

SECTION 14. Termination of Registration Rights. With respect to each Eligible
Holder, the registration rights set forth in this Agreement will terminate at
such time as such Eligible Holder and its successors (and its affiliates,
partners and former partners) no longer hold any Eligible Shares (the “Rights
Termination Date”); provided that, for the avoidance of doubt, if a Rights
Termination Date with respect to any Eligible Holder occurs during a Holdback
Period, such Eligible Holder will continue to be bound by the provisions set
forth in Section 4 until the end of such Holdback Period; and provided further,
that upon exercise by the Company of any postponement right hereunder, the
period during which any Eligible Holder may exercise any rights provided for in
this Agreement shall be extended for a period equal to the period of such
postponement by the Company. Each Exchange Registration Holder’s rights set
forth in this Agreement will terminate at such time as such Exchange
Registration Holder and its successors (and its affiliates, partners and former
partners) no longer hold any Paired Interests.

SECTION 15. Successors and Assigns; Third Party Beneficiaries. This Agreement
shall bind and inure to the benefit of the Company, the Equity Holders, the
Exchange Registration Holders and, subject to Section 16, the respective
successors and assigns of the Company, the Equity Holders and the Exchange
Registration Holders. Except for those provisions hereunder applicable to Other
Shares and holders of Other Shares, with respect to which any holder of Other
Shares shall be a third party beneficiary if and to the extent such holder of
Other Shares has agreed to be bound by such provisions, and except for the
provisions of Section 9 hereof, with respect to which any Person indemnified
thereby shall be a third party beneficiary, no other third party beneficiaries
are intended or shall be deemed to be created hereby.

SECTION 16. Assignment. Any Equity Holder or Exchange Registration Holder may
assign its rights hereunder, in whole or in part, to any Affiliate or third
party to whom such Equity Holder or Exchange Registration Holder transfers
(other than in a public offering, Rule 144 sale or other anonymous transfer)
Registrable Shares or Paired Interests in accordance with the Company’s
Organizational Documents, the LLC Agreement and the Stockholder Agreement (as
defined in the LLC Agreement), as applicable (an “Assignee”); provided, however,
that such third party shall, as a condition to the effectiveness of such
assignment, be required to execute a counterpart to this Agreement agreeing to
be treated as an Equity Holder or Exchange Registration Holder, as applicable,
whereupon such third party shall have the benefits of, and shall be subject to
the restrictions contained in, this Agreement as if such third party was
originally included in the definition of Equity Holder or Exchange Registration
Holder, as applicable, and had originally been a party hereto (including any
benefits and restrictions expressly applicable to the assigning Equity Holder);
provided further, that, with respect to any transfer of Registrable Shares or
Paired Interests that pursuant to the Company’s Organizational Documents, the
LLC Agreement and the Stockholder Agreement (as defined in the LLC Agreement)
requires the consent of the Company or any other Person(s), such transfer may be
conditioned upon the transferee not becoming an Assignee hereunder, and such
equity securities no longer being Registrable Shares hereunder.

 

24



--------------------------------------------------------------------------------

SECTION 17. Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof, except for contracts and agreements
referred to herein.

SECTION 18. Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission and electronic
mail (“e-mail”) transmission, so long as a receipt of such e-mail is requested
and received by non-automated response). All such notices, requests and other
communications shall be delivered in person or sent by facsimile, e-mail or
nationally recognized overnight courier and shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
business day in the place of receipt. All such notices, requests and other
communications to any party hereunder shall be given to such party as follows:

(i) If to the Company or Desert Newco, to:

c/o GoDaddy Inc.

14455 N. Hayden Road

Scottsdale, Arizona 85260

Attention: Nima Kelly Matt Forkner

Facsimile: (480) 624-2546

E-mail: nima@godaddy.com mforkner@godaddy.com

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Attn: Jeffrey D. Saper and Allison B. Spinner

Facsimile: (650) 493-6811

Email: jsaper@wsgr.com aspinner@wsgr.com

(ii) If to the KKR Group, to:

Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street, Suite 4200

New York, NY 10019

Attention: David Sorkin Facsimile: (212) 750-0003

E-mail: david.sorkin@kkr.com

 

25



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: Daniel N. Webb

Facsimile: (650) 251-5002

E-mail: dwebb@stblaw.com

(iii) If to the Silver Lake Group, to:

Silver Lake Partners

2775 Sand Hill Road, Suite 100

Menlo Park, CA 94025

Attention: Karen King

Facsimile: (650) 233-8125

Email: karen.king@silverlake.com

and to:

Silver Lake Partners

9 West 57th Street

32nd Floor

New York, NY 10019

Attention: Andy Schader

Facsimile: (212) 981-3535

Email: andy.schader@silverlake.com

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: Daniel N. Webb

Facsimile: (650) 251-5002

E-mail: dwebb@stblaw.com

(iv) If to the TCV Group, to:

Technology Crossover Ventures

528 Ramona Street

Palo Alto, CA 94301

Attention: Frederic D. Fenton

Facsimile: (650) 618-1989

E-mail: rfenton@tcv.com

 

26



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attention: Stephen L. Ritchie, P.C.

Facsimile: (312) 862-2200

Email: sritchie@kirkland.com

(v) If to the Holdings Group, to:

The Go Daddy Group, Inc.

c/o YAM Management LLC

15475 N 84th St

Scottsdale, AZ 85260

Attention:

Facsimile:

E-mail:

 Anne O’Moore

 (480) 393-4962

 anne@yamholdings.com

with a copy (which shall not constitute notice) to:

DeCastro, West, Chodorow, Glickfeld & Nass, Inc.

Fourteenth Floor East

10960 Wilshire Boulevard

Los Angeles, CA 90024-3881

Attention:

Facsimile:

E-mail:

 Andrew Bernknopf

 (310) 473-0123

 abernknopf@dwclaw.com

(vi) If to the Qatalyst Group, to:

QCP Fund C LP c/o Qatalyst Group

3 Embarcadero Center, 6th Floor

San Francisco, CA 94111

Attn: Adrian Dollard

Fax No.:

 adrian.dollard@qatalyst.com

 accounting@qatalyst.com

(vii) If to the WSGR Group, to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Attn: Jeffrey D. Saper and Allison B. Spinner

Facsimile: (650) 493-6811

Email:

 jsaper@wsgr.com

 aspinner@wsgr.com

 

27



--------------------------------------------------------------------------------

(viii) If to Employee Holdco or a member of Employee Holdco, to:

c/o Desert Newco Managers, LLC

14455 N. Hayden Road

Scottsdale, Arizona 85260

Attention:

 Nima Kelly

 Matt Forkner

E-mail:

 nima@godaddy.com

 mforkner@godaddy.com

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Attn: Jeffrey D. Saper and Allison B. Spinner

Facsimile: (650) 493-6811

Email:

jsaper@wsgr.com

aspinner@wsgr.com

(ix) If to any other Exchange Registration Holder, to the address(es) set forth
in Desert Newco’s Schedule of Members,

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.

SECTION 19. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible within a reasonable period of time.

 

28



--------------------------------------------------------------------------------

SECTION 20. Modifications; Amendments; Waivers. The terms and provisions of this
Agreement may not be modified or amended, nor may any provision be waived,
except pursuant to a writing signed by the Company and each of the Sponsors
whose Group then holds Registrable Securities; provided that any such
modification, amendment or waiver that (i) repeals, nullifies, eliminates or
adversely modifies any right expressly granted to an Equity Holder individually
in this Agreement (as opposed to rights granted to the Equity Holders or any
group of Equity Holders generally) or (ii) adversely impacts the economic
powers, rights, preferences or privileges of an Equity Holder hereunder relative
to any other Equity Holder, shall, in each case, also require the written
consent of such Equity Holder; provided, further that any such modification,
amendment or waiver to Section 8 hereof that adversely impacts the rights of the
Exchange Registration Holders shall also require the consent of holders of a
majority in interest of shares of Common Stock issuable upon exchange of the
Paired Interests held directly by, or by Employee Holdco on behalf of, the
Exchange Registration Holders other than Employee Holdco. Each Exchange
Registration Holder who is not party to this Agreement as of its original date
shall automatically become party hereto upon the execution and delivery of a
counterpart signature page or joinder hereto, and such execution and delivery
shall not require the consent of any other party hereto and shall not be deemed
to be an amendment or modification to this Agreement.

SECTION 21. Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

SECTION 22. Headings; Exhibits. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All exhibits and annexes attached hereto are
incorporated in and made a part of this Agreement as if set forth in full
herein.

SECTION 23. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

SECTION 24. Waiver of Jury Trial; Consent to Jurisdiction. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. Each party
hereby irrevocably submits to the exclusive jurisdiction of the federal courts
located in the State of Delaware or the Delaware Court of Chancery for the
purpose of adjudicating any dispute arising hereunder. Each party hereby
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court any objection to such jurisdiction, whether on the grounds of
hardship, inconvenient forum or otherwise. Each party further agrees that
service of any process, summons, notice or document by U.S. registered mail to
such party’s respective address set forth in Section 18 shall be effective
service of process for any action, suit or proceeding with respect to any
matters to which it has submitted to jurisdiction in this Section 24.

 

29



--------------------------------------------------------------------------------

SECTION 25. Mergers and Other Transactions Affecting Registrable Securities. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to the Registrable Securities, to any and all securities or units
of the Company or Desert Newco or any successor or assign of any such person
(whether by merger, amalgamation, consolidation, sale of assets or otherwise)
that may be issued in respect of, in exchange for, or in substitution of such
securities, by reason of any dividend, split, issuance, reverse split,
combination, recapitalization, reclassification, merger, amalgamation,
consolidation or otherwise.

[Signature page follows]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

GODADDY INC. By:

/s/ Nima Kelly

Name: Nima Kelly Title: Executive Vice President, General Counsel and Corporate
Secretary

[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

DESERT NEWCO, LLC By:

/s/ Nima Kelly

Name: Nima Kelly Title: Executive Vice President, General Counsel and Corporate
Secretary

[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

THE GO DADDY GROUP, INC. By:

/s/ Bob Parsons

Name: Bob Parsons Title: Chief Executive Officer

[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

DESERT NEWCO MANAGERS, LLC By: DESERT NEWCO, LLC By:

/s/ Nima Kelly

Name: Nima Kelly Title: Executive Vice President, General Counsel and Corporate
Secretary

[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

KKR 2006 FUND (GDG) L.P. By: KKR Associates 2006 AIV L.P., its general partner
By: KKR 2006 AIV GP LLC, its general partner By: 

/s/ William J. Janetschek

Name: William J. Janetschek Title: Vice President KKR 2006 GDG BLOCKER L.P. By:
KKR 2006 AIV GP LLC, its general partner By:

/s/ William J. Janetschek

Name: William J. Janetschek Title: Vice President KKR PARTNERS III, L.P. By: KKR
III GP LLC, its general partner By:

/s/ William J. Janetschek

Name: William J. Janetschek Title: Vice President

[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

GDG CO-INVEST BLOCKER L.P. By: GDG Co-Invest GP LLC, its general partner By: KKR
2006 AIV GP LLC, its sole member By: 

/s/ William J. Janetschek

Name: William J. Janetschek Title: Vice President OPERF CO-INVESTMENT LLC By:
KKR Associates 2006 L.P., its manager By: KKR 2006 GP LLC, its general partner
By:

/s/ William J. Janetschek

Name: William J. Janetschek Title: Vice President

[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

SLP GD INVESTORS, L.L.C. By: Silver Laker Partners III DE (AIV IV), L.P., its
Managing Member By: Silver Lake Technology Associates III, L.P., its General
Partner By: SLTA III (GP), L.L.C., its General Partner By: Silver Lake Group,
L.L.C., its Managing Member By: 

/s/ James A. Davidson

Name: James A. Davidson Title: Managing Director

[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

TCV VII, L.P. By: Technology Crossover Management VII, L.P., its general partner
By: Technology Crossover Management VII, Ltd., its general partner By: 

/s/ Frederic D. Fenton

Name: Frederic D. Fenton Title: Authorized Signatory TCV MEMBER FUND, L.P. By:
Technology Crossover Management VII, Ltd., its general partner By:

/s/ Frederic D. Fenton

Name: Frederic D. Fenton Title: Authorized Signatory

[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

ANNEX I

QATALYST RELATED PARTIES

Brian Cayne

Jeffrey Chang

Katerincon Partners LLC

James Kim

Ledley Family Trust